DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 02/09/2021 and claims 1-5 and 9-16 are pending in the application, including independent claims 1, 9 and 12.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 9, 10, 13 and 14 are objected to because of the following informalities:  
In claim 3, lines 2, the occurrence of "a base unit" should be "--- a user equipment ----"
In claim 3, lines 2, the occurrence of "a user equipment" should be "--- a base unit ---"
In claim 9, lines 2, the occurrence of "first message" should be "--- the first message ---"
In claim 10, lines 1-2, the occurrence of "user equipment" should be "--- a base unit ----"
In claim 10, lines 2, the occurrence of "a base unit" should be "--- a user equipment ----"
In claim 10, lines 2-3, the occurrence of "a random access response" should be "--- a random access response. ----"
In claim 13, lines 1-2, the occurrence of "user equipment" should be "--- a user equipment ----"
In claim 14, lines 2, the occurrence of "user equipment" should be "--- a user equipment ----"
In claim 14, lines 1, the occurrence of "a base unit" should be "--- a user equipment ----"
In claim 14, lines 2, the occurrence of "user equipment" should be "--- a base unit----"
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, HiSilicon "Contention Resolution for Random Access, R2-1710772”, 3GPP TSG-RAN WG2 #99bis, Prague, Czech Republic, 9th-13th October 2017 in view of Noh et al. [hereinafter as Noh], US 2017/0079013 A1.
Regarding claim 1, Huawei/R2-1710772 discloses wherein an apparatus comprising:
a transmitter for transmitting a first message to a communication device, where the
first message is a message within a random access procedure (pages 1/4-2/4 2.2 Random access RA for transition from INACTIVE to CONNECTED lines 1-4, For transition from INACTIVE to CONNECTED, same as all contention based RA procedure, the UE first selects preambles from the corresponding preamble group and transmits the preamble on PRACH. If a RAR for the corresponding preamble is received, a UL grant for Msg3 transmission and a temporary C-RNTI should be allocated in the RAR. The UE should transmit a UE context identity delivered from CCCH in Msg3 that is “a first message is transmitted by a transmitter of the UE to a communication device, where the Msg3/first message is a message within a random access procedure”);
a receiver for receiving a second message from the communication device in response to the first message (pages 1/4-2/4 2.2 Random access RA for transition from INACTIVE to CONNECTED lines 4-7, If the gNB successfully receives the Msg3, the gNB can schedule a DL transmission of Msg4 with UE Contention Resolution Identity MAC CE included. Upon reception of the UE Contention Resolution Identity MAC CE in DL Msg4 which matches the 48 first bits of the CCCH SDU, the UE will consider the contention resolution successfully completed that is “a second message Msg4 is received by a receiver of the UE from the communication device in response to the Msg3/first message”).
	However, Huawei/R2-1710772 does not explicitly discloses wherein a processor that increases a contention window value if the second message is not received in a time duration after the first message is transmitted; and that sets the contention window value to an initial value if the second message is received in the time duration after the first message is transmitted.
	In the same field of endeavor, Noh teaches wherein a processor that increases a contention window value if the second message is not received in a time duration after the first message is transmitted (Fig.11 [0091]-[0093], when the terminal successfully accesses the channel, the terminal may transmit data through the channel, on the contrary, when the data is unsuccessfully transmitted (i.e., the second message is not received in a time duration), the contention window size (CWS) increases twice); and that sets the contention window value to an initial value if the second message is received in the time duration after the first message is transmitted (Fig.11 [0091]-[0093], when the terminal successfully accesses the channel, the terminal may transmit data through the channel, when the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin), that is “neither the second message is not received in a time duration nor the receiver receives a re-transmitted first message from the communication device is consider as the contention resolution unsuccessfully completed, otherwise the CWS may remain unchanged or be initial value”).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Huawei/R2-1710772 to incorporate the teaching of Noh in order to provide for efficiently transmitting a signal of specific frequency band e.g., unlicensed band in a wireless communication system. 
	It would have been beneficial to transmit data through the channel when the terminal successfully accesses the channel. When the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin). On the contrary, when the data is unsuccessfully transmitted, the CWS increases twice. As a result, the terminal is allocated with a new random number within a range which is twice larger than a previous random number range to perform the back-off procedure in a next CW as taught by Noh to have incorporated in the system of Huawei/R2-1710772 to provide for an optimized LTE service according to various requirements or environments. (Noh, Fig.9 [0084] and Fig.11 [0091]-[0093])

Regarding claim 2, Huawei/R2-1710772 and Noh disclose all the elements of claim 1 as stated above wherein Huawei/R2-1710772 further discloses the apparatus is a user
equipment, the communication device is a base unit, the first message includes an
identification of the user equipment, and the second message is a random access
procedure message that includes an identification of the user equipment in the second message resource assignment or in the transport block conveyed by the second
message (pages 1/4-2/4 2.2 Random access RA for transition from INACTIVE to CONNECTED lines 1-7, the Msg3 first message includes context identity/an
identification of the UE, and the Msg4 second message is a random access procedure message that includes Contention Resolution Identity MAC CE/an identification of the user equipment and pages 3/4 lines 1-44, the apparatus is a user equipment (UE), the communication device is a base unit (NR cell, gNB), the first message includes C-RNTI/an identification of the user equipment UE, and the second message is a random access procedure message that includes contention resolution ID/an identification of the user equipment UE in the second message time and frequency resource assignment).

Regarding claim 3, Huawei/R2-1710772 and Noh disclose all the elements of claim 1 as stated above wherein Huawei/R2-1710772 further discloses the apparatus is a base unit and the communication device is a user equipment, and the first message includes a random access response (pages 3/4 lines 1-44, the apparatus is a base unit (NR cell, gNB), the communication device is a user equipment (UE), the first message includes RACH random access response).

Regarding claim 4, Huawei/R2-1710772 and Noh disclose all the elements of claim 3 as stated above wherein Huawei/R2-1710772 further discloses the second message is a random access procedure message that includes an identification of the user equipment (pages 3/4 lines 1-44, the second message is a RACH random access procedure message that includes contention resolution ID/an identification of the user equipment UE in the second message time and frequency resource assignment).

Regarding claim 5, Huawei/R2-1710772 and Noh disclose all the elements of claim 1 as stated above wherein Huawei/R2-1710772 further discloses the time duration is the time while ra-ContentionResolutionTimer ra-Contention Resolution Timer is running (pages 2/4 3 Contention Resolution Identity NAC CE lines 1-10, the time duration is the time while UE ra-Contention Resolution Timer is running).
Additionally, Noh discloses the time duration is the time while ra-ContentionResolutionTimer ra-Contention Resolution Timer is running (Fig.5 [0089], the time duration is the time while ra-Contention Resolution Timer is running).

Regarding claim 9, Huawei/R2-1710772 discloses wherein an apparatus comprising:
a receiver for receiving a first message from a communication device, where the
first message is a message within a random access procedure (pages 1/4-2/4 2.2 Random access RA for transition from INACTIVE to CONNECTED lines 1-4, For transition from INACTIVE to CONNECTED, same as all contention based RA procedure, the UE first selects preambles from the corresponding preamble group and transmits the preamble on PRACH. If a RAR for the corresponding preamble is received, a UL grant for Msg3 transmission and a temporary C-RNTI should be allocated in the RAR. The UE should transmit a UE context identity delivered from CCCH in Msg3 that is “a receiver of the NR cell/gNB for receiving a first message from a communication device, where the Msg3/ first message is a message within a random access procedure”);
a transmitter for transmitting a second message to the communication device in
response to the first message (pages 1/4-2/4 2.2 Random access RA for transition from INACTIVE to CONNECTED lines 4-7, If the gNB successfully receives the Msg3, the gNB can schedule a DL transmission of Msg4 with UE Contention Resolution Identity MAC CE included. Upon reception of the UE Contention Resolution Identity MAC CE in DL Msg4 which matches the 48 first bits of the CCCH SDU, the UE will consider the contention resolution successfully completed that is “a transmitter of the NR cell/gNB for transmitting a second message Msg4 to the communication device in response to the Msg3/first message”).
	However, Huawei/R2-1710772 does not explicitly discloses wherein a processor that increases a contention window value if the receiver receives a retransmitted first message from the communication device.
	In the same field of endeavor, Noh teaches wherein a processor that increases a contention window value if the receiver receives a retransmitted first message from the communication device (Fig.11 [0091]-[0093], when the terminal successfully accesses the channel, the terminal may transmit data through the channel (i.e., the receiver receives a retransmitted first message), on the contrary, when the data is unsuccessfully transmitted (i.e., the second message is not received in a time duration), the contention window size (CWS) increases twice).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Huawei/R2-1710772 to incorporate the teaching of Noh in order to provide for efficiently transmitting a signal of specific frequency band e.g., unlicensed band in a wireless communication system. 
	It would have been beneficial to transmit data through the channel when the terminal successfully accesses the channel. When the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin). On the contrary, when the data is unsuccessfully transmitted, the CWS increases twice. As a result, the terminal is allocated with a new random number within a range which is twice larger than a previous random number range to perform the back-off procedure in a next CW as taught by Noh to have incorporated in the system of Huawei/R2-1710772 an optimized LTE service according to various requirements or environments. (Noh, Fig.9 [0084] and Fig.11 [0091]-[0093])

Regarding claim 10, Huawei/R2-1710772 and Noh disclose all the elements of claim 9 as stated above wherein Huawei/R2-1710772 further discloses the apparatus is user equipment, the communication device is a base unit, and the first message includes a random access response (pages 3/4 lines 1-44, the apparatus is) a user equipment (UE), the communication device is a base unit (NR cell, gNB), the first message includes RACH random access response).

Regarding claim 11, Huawei/R2-1710772 and Noh disclose all the elements of claim 10 as stated above wherein Huawei/R2-1710772 further discloses the second message is a random access procedure message that includes an identification of the user equipment (pages 3/4 lines 1-44, the second message is a RACH random access procedure message that includes contention resolution ID/an identification of the user equipment UE in the second message time and frequency resource assignment).

Regarding claim 12, Huawei/R2-1710772 discloses wherein a method comprising:
transmitting, by an apparatus, a first message to a communication device, where the
first message is a message within a random access procedure (pages 1/4-2/4 2.2 Random access RA for transition from INACTIVE to CONNECTED lines 1-4, For transition from INACTIVE to CONNECTED, same as all contention based RA procedure, the UE first selects preambles from the corresponding preamble group and transmits the preamble on PRACH. If a RAR for the corresponding preamble is received, a UL grant for Msg3 transmission and a temporary C-RNTI should be allocated in the RAR. The UE should transmit a UE context identity delivered from CCCH in Msg3 that is “a first message is transmitted by a transmitter of an apparatus to a communication device, where the Msg3/first message is a message within a random access procedure”).
	However, Huawei/R2-1710772 does not explicitly discloses wherein increasing a contention window value if a second message is not received from the communication device in response to the first message in a time duration after the first message is transmitted; and setting the contention window value to an initial value if the second message is received from the communication device in response to the first message in
the time duration after the first message is transmitted.
	In the same field of endeavor, Noh teaches wherein increasing a contention window value if a second message is not received from the communication device in response to the first message in a time duration after the first message is transmitted (Fig.11 [0091]-[0093], when the terminal successfully accesses the channel, the terminal may transmit data through the channel, on the contrary, when the data is unsuccessfully transmitted (i.e., the second message is not received in a time duration), the contention window size (CWS) increases twice); and
setting the contention window value to an initial value if the second message is
received from the communication device in response to the first message in
the time duration after the first message is transmitted (Fig.11 [0091]-[0093], when the terminal successfully accesses the channel, the terminal may transmit data through the channel, when the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin), that is “neither the second message is not received in a time duration nor the receiver receives a re-transmitted first message from the communication device is consider as the contention resolution unsuccessfully completed, otherwise the CWS may remain unchanged or be initial value”).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Huawei/R2-1710772 to incorporate the teaching of Noh in order to provide for efficiently transmitting a signal of specific frequency band e.g., unlicensed band in a wireless communication system. 
	It would have been beneficial to transmit data through the channel when the terminal successfully accesses the channel. When the data is successfully transmitted, a CW size (CWS) is reset to an initial value (CWmin). On the contrary, when the data is unsuccessfully transmitted, the CWS increases twice. As a result, the terminal is allocated with a new random number within a range which is twice larger than a previous random number range to perform the back-off procedure in a next CW as taught by Noh to have incorporated in the system of Huawei/R2-1710772 to provide for an optimized LTE service according to various requirements or environments. (Noh, Fig.9 [0084] and Fig.11 [0091]-[0093])

Regarding claim 13, Huawei/R2-1710772 and Noh disclose all the elements of claim 12 as stated above wherein Huawei/R2-1710772 further discloses the apparatus is user equipment, the communication device is a base unit, the first message includes an identification of the user equipment, and the second message is a random access
procedure message that includes an identification of the user equipment in the second message resource assignment or in the transport block conveyed by the second
message (pages 1/4-2/4 2.2 Random access RA for transition from INACTIVE to CONNECTED lines 1-7, the Msg3 first message includes context identity/an
identification of the UE, and the Msg4 second message is a random access
procedure message that includes Contention Resolution Identity MAC CE/an identification of the user equipment and pages 3/4 lines 1-44, the apparatus is a user
equipment (UE), the communication device is a base unit (NR cell, gNB), the first message includes C-RNTI/an identification of the user equipment UE, and the second message is a random access procedure message that includes contention resolution ID/an identification of the user equipment UE in the second message time and frequency resource assignment).

Regarding claim 14, Huawei/R2-1710772 and Noh disclose all the elements of claim 12 as stated above wherein Huawei/R2-1710772 further discloses the apparatus is a base unit and the communication device is user equipment, and the first message includes a random access response (pages 3/4 lines 1-44, the apparatus is a base unit (NR cell, gNB), the communication device is a user equipment (UE), the first message includes RACH random access response).

Regarding claim 15, Huawei/R2-1710772 and Noh disclose all the elements of claim 14 as stated above wherein Huawei/R2-1710772 further discloses the second message is a random access procedure message that includes an identification of the user equipment (pages 3/4 lines 1-44, the second message is a RACH random access procedure message that includes contention resolution ID/an identification of the user equipment UE in the second message time and frequency resource assignment).

Regarding claim 16, Huawei/R2-1710772 and Noh disclose all the elements of claim 12 as stated above wherein Huawei/R2-1710772 further discloses the time duration is the time while ra-ContentionResolutionTimer ra-Contention Resolution Timer
is running (pages 2/4 3 Contention Resolution Identity NAC CE lines 1-10, the time duration is the time while UE ra-Contention Resolution Timer is running).
Additionally, Noh discloses the time duration is the time while ra-ContentionResolutionTimer ra-Contention Resolution Timer is running (Fig.5 [0089], the time duration is the time while ra-Contention Resolution Timer is running).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (Pub. No.: US 2011/0116364 A1) teaches Method for Processing Collision between Random Access Procedure and Measurement Gap. 

Seok (Pub. No.: US 2014/0169290 A1) teaches Method and Apparatus for Backoff for Slotted Channel Access in Wireless LAN System.

Matsuo et al. (Pub. No.: US 2017/0078052 A1) teaches Wireless Communication Device and Wireless Communication Method. 

Kim et al. (Pub. No.: US 2020/0280859 A1) teaches Method for Terminal for Transmitting Uplink Signal in Wireless Communication System Supproting Unlicensed Band and Apparatus Supporting Method.

Oh et al. (Pub. No.: US 2016/0338054 A1) teaches Method and Apparatus for Managing Contention Window in Wireless Communication System.

Kwak et al. (Pub. No.: US 2018/0084432 A1) teaches Method, Device and System for Signal Transmission in Unlicensed Band.

Noh et al. (Pub. No.: US 2018/0167957 A1) teaches Method, Apparatus, and System for Transmitting Control Channel in Unlicensed Band.

Park et al. (Pub. No.: US 2016/0269303 A1) teaches Method and Apparatus for Determining Contention Window Size in Communication System.

Noh et al. (Pub. No.: US 2019/0246412 A1) teaches Method, Apparatus, and System for Channel Access in Unlicensed Band.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414